Title: To Alexander Hamilton from John Adlum, 3 September 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Septr. 3rd. 1799
          
          Yours of the 23rd. 24th. & 26th. Ult. came duly to hand
          The Court Martial you directed was held yesterday and to day, and I will forward you the proceedings by the next post.
          Capt. Shoemaker will march in about two days for Easton, with his company.
          Lieut. Boote set out yesterday for New York, and I have annexed his company detachment to Capt. Shoemakers company according to your orders.
          I sent on to Philada. yesterday to Capt. Elliot the men you directed.
          Enclosed is a monthly return for the month of August.
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
          General Allexander Hamilton
        